DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JONG et al., KR 20100009727 A (translation used for rejection purposes), in view of In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Specifically, MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019], more specifically section VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS, subsection B. Duplication of Parts, states, “In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).”

As per claim 1, JONG et al. discloses an air conditioner comprising:
an outdoor unit (e.g. Figure 3, element 11);
an indoor unit (e.g. Figure 3, element 10) connected to the outdoor unit through a first refrigerant pipe (e.g. Figure 3, element 20) and a second refrigerant pipe (e.g. Figure 3, element 21); and
a piping communication device (e.g. Figure 3, element 300) configured to convert information of the outdoor unit and the plurality of indoor units into communication signals, and to transmit the information to each other through the refrigerant pipe, wherein the piping communication device is configured to perform communication between the outdoor unit and the plurality of indoor units by using a first mode for transmitting and receiving the communication signal through the first refrigerant pipe and the second refrigerant pipe and a second mode for transmitting and receiving the communication signal through at least one of the first refrigerant pipe and the second refrigerant pipe (e.g. See page 6 of the translation, specifically with reference to Figure 3, and the disclosing of:

“In FIG. 3, the indoor air generation unit 320 receives the first transmission signal and generates a refrigerant pipe signal including a first refrigerant pipe signal and a second refrigerant pipe signal that are opposite in phase to each other. The second indoor transmission / reception unit 330 receives a refrigerant pipe signal including the first refrigerant pipe signal and the second refrigerant pipe signal from the indoor air generation unit 320.

The second indoor transmission / reception unit 330 outputs the first refrigerant pipe signal to the third connection part 341 so that the first refrigerant pipe signal is transmitted to the outdoor unit communication unit 250 through the first refrigerant pipe unit 20. In addition, the second indoor transmission/ reception unit 330 outputs the second refrigerant pipe signal to the first connection unit 340 such that the second refrigerant pipe signal is transmitted to the outdoor unit communication unit 250 through the second refrigerant pipe unit 21.”

This method of using both pipes is called a differential method (or mode) of communication, and JONG et al. also discloses:

“In FIG. 2, the refrigerant pipe signal between the indoor unit communication unit 200 and the outdoor unit communication unit 250 may be transmitted through the first refrigerant pipe unit 20 or the second refrigerant pipe unit 21 in a single mode.”

Therefore, it is clear that JONG et al. discloses both of the claimed communication modes, per se.

However, JONG et al. does not disclose the utilization of a plurality of indoor units.

In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) discloses a duplication of parts feature that the examiner feels is applicable to the claimed invention, specifically with respect to pending claim 1.

That is, in the opinion of the examiner, the duplication of parts is the fact that there are plural indoor units used, as opposed to just one. There does not appear to be any patentable significance to utilizing more than one indoor unit and the overall communication system would occur the same, the only discernable difference would be that there would simply be more indoor units to be controlled using the two modes of communication, as already discussed above.

As per claim 12, clearly JONG et al.’s combined system discloses the indoor unit and the outdoor unit having a communication device integrated internally (e.g. See Figure 3, elements 300 and 350).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JONG et al., in view of MPEP 2144.04, as applied to claim 1, from above, and further in view of HUANG et al., CN 106440052 A (translation utilized for rejection purposes).

As per claim 11, JONG et al.’s combined system does not specifically disclose the utilization of power line communications (PLC).

In analogous art, YANG et al. discloses this feature (e.g. See page 6 of the translated document, for example, “An air conditioner provided in the above example, so that refrigerant pipeline as the power supply line, and the power line carrier technology by using the refrigerant pipe connecting the air conditioner indoor and outdoor machine at the same time as the communication carrier of the indoor and outdoor machine communication signal, refrigerant pipeline while realizing the circulation of the refrigerant, as inner and outer connection power supply line and realize the transmission of the communication signal to reduce indoor and outdoor machine connecting line such that indoor and outdoor connection machine is simpler.”).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the teachings of YANG et al. into JONG et al.’s combined system for the purpose of utilizing an existing power line and provides a low cost, fast speed and convenient communications mechanism by which reliable and fast communications can easily occur.


Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claim 2, the prior art of record fails to teach or adequately suggest the air conditioner further comprising a controller configured to set a communication mode to the first mode or the second mode according to a communication state between the outdoor unit and the plurality of indoor units, in combination with the other claimed features and or limitations as claimed.

Claims 13-20 are allowed.

As per claims 13-20, specifically with respect to independent claim 13, the prior art of record fails to teach, the highlighted features, in combination with the other claimed features and or limitations as claimed.

That being said, the prior art of record fails to teach or adequately suggest a piping communication method of an air conditioner, the air conditioner including an outdoor unit, a plurality of indoor units connected to the outdoor unit through a first refrigerant pipe and a second refrigerant pipe, and a piping communication device connected to the refrigerant pipe, and configured to convert and transmit/receive information of the outdoor unit and the plurality of indoor units into communication signals, the piping communication method comprising:

transmitting a preamble signal from the piping communication device of the outdoor unit to the piping communication device of the plurality of indoor units;
measuring a reception level of the preamble signal from the piping communication device of the plurality of indoor units and transmitting the measured reception level to the piping communication device of the outdoor unit;
determining a communication state using the reception level in the piping communication device of the outdoor unit; 
setting, by the piping communication device, a communication mode between the outdoor unit and the plurality of indoor units according to the communication state; and 
performing, by the piping communication device, communication by transmitting the communication signal in the set communication mode.


References Considered but Not Relied Upon
	The following references were considered but were not relied upon with respect to any prior art rejections:

	
(1)	KOJIMA et al., 2005/0005619 which discloses a air conditioning system that uses a power line for communication, wherein the air conditioning system includes one or more indoor units, one or more outdoor units, and a system controller for controlling the indoor units or outdoor units and executes communications between the indoor units and the outdoor units as overlapping a signal on the power line for supplying electric power, wherein the outdoor units are connected with the system controller through a leased communication line, and wherein the indoor unit provides a power line communication device being connected with the power line, and wherein control information is exchanged mutually between the indoor units, the outdoor units and the system controller through the power line.;

	
(2)	TOIDA, JP-H062880 A, which discloses using a gas side refrigerant pipe and a liquid side refrigerant pipe also as signal lines which connect an indoor unit and an outdoor unit through their outer walls., wherein a separate type air conditioner in which an indoor unit 2 and an outdoor unit 3 has its own power source plug 7 respectively, an electrical insulator 4 is provided respectively on the indoor unit 2 side and the outdoor unit 3 side of a gas side refrigerant pipe 5 and a liquid side refrigerant pipe 6, wherein a control board of the indoor unit 2 is connected to each of the gas side refrigerant pipe 5 and the liquid side refrigerant pipe 6, and a control board of the outdoor unit 3 is also connected to each of the gas side refrigerant, pipe 5 and the liquid side refrigerant pipe 6 so that the refrigerant pipes 5 and 6 on the gas side and the liquid side are used also as communication medium for control signals between the indoor unit 2 and the outdoor unit 3. By this, signal lines need not be provided additionally, whereby installation of the separate type air conditioner can be simplified.;


(3)	TORU et al., JP H06241543 A, which discloses one outdoor unit, one or more indoor units and a remote controller connected via a refrigerant pipe and a transmission line to form one basic system, wherein the air conditioning system is a basic system that is connected to a central control remote controller via a transmission line.;

	
(4)	Park, U.S. Patent Application Publication No. 2009/0019874 which discloses that  each cooling unit of the outdoor module includes a compressor for compressing a refrigerant used in the cooling unit, a condenser which communicates with the compressor through a refrigerant pipe, a receiver dryer which communicates with the condenser through the refrigerant pipe, a heat exchanger through which a heat exchange tube communicating with the cooling water pipe passes, and an expansion valve which is installed on the refrigerant pipe between the receiver dryer and the heat exchanger.;

	
(5)	Kim et al., U.S. Patent Application Publication No. 2011/0219798 which discloses a communication apparatus, an air conditioning system having the same, and a communication method for the air conditioning system using a refrigerant pipe are provided, wherein the refrigerant pipe may be used as a transmission line to allow communications between an outdoor unit and an indoor unit, and a low frequency band signal and a core having an inductance value appropriate for the characteristic of a pipe communication frequency may be used to perform the pipe communication, which allows communications between the outdoor unit and the indoor unit without a separate communication line, resulting in minimizing noise interruption and affection of surge, and avoiding signal strength attenuation and signal radiation.;

	
(6)	KO et al., U.S. Patent Application Publication No. 2011/0224921 which discloses an air conditioning system includes a plurality of indoor units and one or more outdoor units to drive the indoor units, wherein the one or more outdoor units are coupled to the indoor units through refrigerant pipes that include one or more branch points, and wherein a calculator calculates an amount of filling refrigerant based on capacities of the indoor units and the one or more outdoor units and lengths of the refrigerant pipes.;


(7)	Kim et al., U.S. Patent No. 2013/0298576 which discloses an air conditioner system that includes indoor units, at least one outdoor unit connected to the indoor units via a refrigerant pipe to drive the indoor unit using a first signal, a central controller to control operations of the outdoor unit and the indoor units using a second signal, the second signal having a frequency band spaced from that of the first signal, and a communication apparatus installed in the outdoor unit or one of the indoor units connected to the outdoor unit to communicate with the central controller using the second signal, whereby signals with different frequency bands can be used upon communication between the outdoor unit and the indoor unit and communication between the outdoor unit or indoor unit and the central controller, so as to reduce signal interference and enhance efficiency of a system operation, resulting in improving safety of the system.; and

	
(8)	LEE et al., U.S. Patent Application Publication No. 2016/0273796 which discloses a communication technology for pipes to allow electric signals to be transmitted and received using a refrigerant pipe, as a communication medium, which connects a plurality of indoor units to a less number of outdoor units, wherein a communication device for pipes may be configured such that both ends of a gas-side refrigerant pipe (hereinafter, referred to as ‘gas pipe’ and both ends of a liquid-side refrigerant pipe (hereinafter, referred to as ‘liquid pipe’ are connected to indoor units and an outdoor unit, respectively, in an insulating manner, and signal lines which are connected to a control board of the indoor units and a control board of the outdoor unit are connected to the gas pipe and the liquid pipe. Consequently, the gas pipe and the liquid pipe can be used as communication media between the indoor units and the outdoor unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        December 7, 2022
/RDH/